Citation Nr: 1205156	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-38 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for genital herpes, currently rated as 0 percent disabling.

2.  Entitlement to service connection for degenerate joint disease, left foot.

3.  Entitlement to service connection for carpal tunnel syndrome, right upper extremity (dominant).   

4.  Entitlement to service connection for degenerative joint disease, degenerative disc disease of the lumbosacral spine.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss.

6.  Entitlement to an increased rating for right ear hearing loss, currently rated as 0 percent disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision (and other decisions) by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.   

The Veteran presented testimony at a Board hearing in April 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of whether new and material evidence has been received to reopen a claim for depression, as secondary to genital herpes has been raised by the record.  Specifically, the Veteran testified at his April 2011 Board hearing that he suffers from depression as a result of his service connected genital herpes.  The Board notes that this claim was originally denied by way of an August 2009 rating decision.  The Veteran failed to file a timely notice of disagreement; and the decision became final.  The issue of whether new and material evidence has been received to reopen a claim for depression, as secondary to genital herpes has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Likewise, the Veteran submitted October 2010 and December 2010 correspondences that purport to be claims for service connection for multiple myeloma secondary to exposure to tear gas; and erectile dysfunction secondary to service connected genital herpes.  The Board notes that the RO previously denied a claim for service connection for erectile dysfunction by way of an August 2007 rating decision.  The Veteran failed to file a timely notice of disagreement and the decision became final.  Consequently, the Veteran's December 2010 correspondence constitutes an application to reopen a service connection claim for erectile dysfunction.  This issue, along with the issue of entitlement to service connection for multiple myeloma, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


REMAND

Genital herpes
At his April 2011 Board hearing, the Veteran called attention to the fact that his last VA examination occurred in September 2008.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, both the Veteran and his spouse testified that his genital herpes has become more severe since the most recent examination.  Specifically, they noted that the herpes used to be confined to the genitals; but it has since sprung up in the Veteran's lips and mouth.  Moreover, the Veteran contests the findings contained in the most recent outpatient treatment report (dated April 2011).  

Given the claimed increase in severity, the Board finds that the September 2008 VA examination is no longer adequate for rating purposes; and that a new examination is warranted for the purpose of determining the current severity of the disability.  

Left foot, right upper extremity, lumbosacral spine
In an August 2009 rating decision, the RO denied service connection for entitlement to service connection for degenerate joint disease, left foot; entitlement to service connection for carpal tunnel syndrome, right upper extremity (dominant); and entitlement to service connection for degenerative joint disease, degenerative disc disease of the lumbosacral spine.  The Veteran filed a timely notice of disagreement with regards to these issues in November 2009.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, these issues must be remanded.

Hearing loss
In a June 2010 rating decision, the RO denied an increased rating for right ear hearing loss; and found that no new and material evidence had been received to reopen a claim for entitlement to service connection for left ear hearing loss.  At his April 2011 hearing, the Veteran expressed his disagreement with the RO decision.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  As noted above, where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, these issues must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his genital herpes.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

2.  The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to service connection for degenerate joint disease, left foot; entitlement to service connection for carpal tunnel syndrome, right upper extremity (dominant); entitlement to service connection for degenerative joint disease, degenerative disc disease of the lumbosacral spine; whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss; and entitlement to an increased rating for right ear hearing loss.  
The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determinations.  

3.  After completion of the above, the RO should review the expanded record and determine if an increased rating is warranted for the Veteran's service connected genital herpes.  If the claim remains denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


